        Case: 3:19-cv-00405-bbc Document #: 23 Filed: 12/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIE HENDERSON,

                              Plaintiff,
        v.                                                                ORDER

 ANGELA THOMPSON, K. THOMPSON,                                         19-cv-405-jdp
 C. BARTER, and S. KLENKE,

                              Defendants.


       Pro se plaintiff Willie Henderson is proceeding on claims that prison staff at Redgranite

Correctional Institution failed to provide him a wheeled walker with a seat and breaks for his

chronic leg and back pain, in violation of the Eighth Amendment and state law. Defendants

filed a motion for summary judgment on November 13, 2020. Dkt. 17. Henderson’s deadline

for opposing the motion was December 14, 2020, but Henderson has failed to file any materials

in response to defendants’ motion. His failure to respond suggests that he may have lost interest

in pursuing his case and no longer intends to prosecute it.

       I will give Henderson one more opportunity to submit substantive responses to

defendants’ motion for summary judgment. If he fails to do so by the new deadline, I will

dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for

Henderson’s failure to prosecute it.



                                            ORDER

       IT IS ORDERED that plaintiff Willie Henderson may have until January 8, 2021 to

file a response to defendants’ motion for summary judgment. If he does not respond by that
        Case: 3:19-cv-00405-bbc Document #: 23 Filed: 12/23/20 Page 2 of 2




date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for Henderson’s failure to

prosecute it.




       Entered December 23, 2020.




                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
